F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         April 6, 2006
                            FOR THE TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                         Clerk of Court


    WILLIAM D. McDONALD,

              Plaintiff-Appellant,

     v.                                                 No. 05-6313
                                                  (D.C. No. 05-CV-866-HE)
    JOHN W. COYLE, III,                                 (W.D. Okla.)

              Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before KELLY, BRISCOE, and LUCERO, Circuit Judges.


          William D. McDonald appeals the dismissal of his claims against John W.

Coyle, III, his wife’s former criminal defense attorney. In June 2002,

McDonald’s wife, Caren McDonald, was arrested for shooting him. Coyle

represented her on the ensuing criminal charges. She pled guilty and was



*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
sentenced to a term of imprisonment. McDonald filed the underlying suit alleging

legal malpractice, fraud, conspiracy, and obstruction of justice. He maintains that

his wife is innocent of the charges and was falsely accused. The district court

determined that McDonald did not have standing to bring these claims, and

dismissed the action. We AFFIRM. 1

      On appeal, McDonald asserts that Coyle (1) committed legal malpractice in

his representation of Caren McDonald, resulting in her serving a prison term even

though she is innocent of the charges to which she pled guilty, (2) conspired with

state actors to obtain the guilty plea, thus giving rise to a cause of action under 42

U.S.C. § 1983, (3) committed fraud and obstructed justice in arranging for Caren

McDonald to enter a guilty plea, and (4) Coyle’s actions caused him to suffer loss

of consortium and emotional distress. He also complains that the district judge

was biased against him and that the judgment constituted a fraud on the court.

      We first address McDonald’s challenge to the district court’s holding that

he does not have standing to bring legal malpractice claims on behalf of his wife.

We review de novo a district court’s ruling that a litigant lacks standing.

Brereton v. Bountiful City Corp., 434 F.3d 1213, 1216 (10th Cir. 2006). “The



1
      McDonald filed an earlier, similar appeal in which he attempted to bring a
lawsuit on his wife’s behalf arising from the same facts, but naming different
defendants. McDonald v. Van Houtte, No. 05-6132, 2005 WL 3307432 (10th Cir.
Dec. 7, 2005). There, as here, McDonald lacked standing. Id. at *1.

                                         -2-
doctrine of standing asks whether a litigant is entitled to have a federal court

resolve his grievance.” Kowalski v. Tesmer, 543 U.S. 125, 128 (2004).

Generally, a litigant “must assert his own legal rights and interests, and cannot

rest his claim to relief on the legal rights or interests of third parties.” Id. at 129

(quotation omitted). In limited circumstances, a next friend may be granted

standing to assert the rights of another. Id. at 129-30. To invoke this limited

exception, however, the party seeking next-friend status bears the burden of

showing that he has a close relationship with the person possessing the right at

issue, and “there is a ‘hindrance’ to the possessor’s ability to protect [her] own

interests.” Id. at 130; accord Whitmore v. Arkansas, 495 U.S. 149, 164-65

(1990). Third-party standing similarly requires “a hindrance or inability of the

third party to pursue his or her own claims.” Terrell v. INS, 157 F.3d 806, 809

(10th Cir. 1998).

      McDonald has not identified any hindrance to his wife’s ability to bring

legal malpractice claims against Coyle. Accordingly, we hold that he does not

have standing to bring those claims on her behalf. This holding applies with

equal force to McDonald’s claims that Coyle obtained the guilty plea by fraud and

that he conspired with state actors to deprive his wife of her constitutional rights.

Moreover, McDonald presents no facts to support his conspiracy allegations.

Thus, they cannot survive dismissal because “the pleadings [in a conspiracy


                                           -3-
claim] must specifically present facts tending to show agreement and concerted

action.” Scott v. Hern, 216 F.3d 897, 907 (10th Cir. 2000).

      McDonald has not established individual, next friend, or third-party

standing. Accordingly, the district court properly dismissed the case for lack of

standing.

      McDonald is not entitled to relief on his claims that Coyle should be

charged and found guilty of violating federal criminal statutes pertaining to fraud,

conspiracy, and obstruction of justice. “[A] private citizen lacks a judicially

cognizable interest in the prosecution or nonprosecution of another.” Diamond v.

Charles, 476 U.S. 54, 64 (1986) (quotation omitted); accord Doyle v. Okla. Bar

Ass’n, 998 F.2d 1559, 1566-67 (10th Cir. 1993).

      We do not consider McDonald’s claims for emotional distress and loss of

consortium resulting from his wife’s imprisonment because he did not present

these claims to the district court. See Tele-Communications, Inc. v. Comm’r,

104 F.3d 1229, 1232-33 (10th Cir. 1997) (issues not raised before the district

court are waived).

      McDonald also maintains that the district judge was biased against him.

Because he did not file a motion for recusal, we “employ[] a plain error standard

to decide whether the impartiality of the district court was so suspect as to require

a new trial.” United States v. Nickl, 427 F.3d 1286, 1297-98 (10th Cir. 2005)


                                          -4-
(footnote omitted). McDonald’s argument that the district judge was biased is

apparently based solely on unfavorable rulings in the case. Adverse rulings alone

cannot provide grounds for disqualification.     Mitchell v. Maynard, 80 F.3d 1433,

1449 (10th Cir. 1996). Accordingly, we find no error.      Similarly, the district

court’s adverse rulings do not support McDonald’s claim that the judgment

against him constituted a fraud on the court. See United States v. Buck, 281 F.3d

1336, 1342 (10th Cir. 2002) (stating fraud on the court “requires a showing that

one has acted with an intent to deceive or defraud the court”) (quotation omitted).

      The judgment of the district court is AFFIRMED.



                                                        Entered for the Court



                                                        Carlos F. Lucero
                                                        Circuit Judge




                                           -5-